Wade, J.
1. Under the provisions of section 1052 of the Penal Code, before a witness can be impeached by contradictory statements, and before oral contradictory statements can be proved against him, “his mind should be called with as much certainty as possible to the time, place, person, and circumstances attending the former statement;” and to lay this foundation he may be -recalled at any time. The contents of the previous statement are not affirmative, proof of the truth of the statement, but the evidence is admitted solely for the purpose of impeachment. Consequently it was error on the part of the trial court, over the-objection that certain statements of a witness, testified to by each of three witnesses, were hearsay, and should not be suffered to bind the defendant on trial, to refuse to repel this testimony, no foundation' for impeachment having been laid.
2. Except as pointed out above, there was no merit in the assignments of error in the petition for certiorari; but the judge of the superior court erred in overruling the certiorari for the reasons stated above.

Judgment reversed.


Room, J., absent.